DETAILED ACTION
	This office action is in response to the communication filed on July 26, 2019. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1 line 1, the phrase “comprising” should be “comprising:”.
In claims 1, 4, 6, 10, 15, and 19 the phrase “to be” is objected to as it refers to intended use.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


The limitations of managing content items by determining first sequence of content items to be presented and monitoring and determining based on user interactions second sequence of content items to be presented, as recited in claims 1, 10, and 19 are processes that, under their broadest reasonable interpretation, covers steps that can be performed in the mind of a person, but for recitation of generic computer components. That is, other than reciting “a computer apparatus/apparatus comprising one or more non-transitory computer readable storage media, a processing system, and program instructions read and executed by the processing system to direct the processing system” in claims 10 and 19, nothing in the claim elements preclude the steps from practically being a mental process, which falls within the “mental processes” grouping of abstract ideas.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because “managing content items by determining first 
Accordingly, the additional generic computer element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea and are not patent eligible.
Dependent claims 2-9, 11-18, and 20 are also directed to abstract ideas without significantly more. The limitations of claims 2-9, 11-18, and 20, under their broadest reasonable interpretation, covers steps that can be performed in the mind of a person, but for recitation of generic computer components, and therefore falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alonso (US Pub 2015/0081713).

With respect to claim 1, Alonso discloses a method of managing content items for end users, the method comprising
determining first content items to be presented to an end user (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3);
determining a first sequence for the first content items( Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3);
monitoring user interactions with one or more secondary services (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3);
determining content of interest for the end user based on the user interactions (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3);
determining second content items to be presented to the end user based on the content of interest (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3); and
determining a second sequence for the second content items based on the content of interest (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3).

With respect to claim 2, Alonso discloses the method of claim 1, wherein the user interactions comprise voice and text communications using the one or more secondary services (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraph 26 – event summaries associated with events and/or entities, textual social media entries; Figure 3).

With respect to claim 3, Alonso discloses the method of claim 1, wherein the first content items comprise first summaries of a first plurality of events, and wherein the second content items comprise second summaries of a second plurality of events (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters; Paragraph 26 – event summaries associated with events and/or entities; Figure 3).

With respect to claim 4, Alonso discloses the method of claim 3, wherein determining the first content items to be presented to the end user comprises:
obtaining data objects from a plurality of data sources (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3);
generating the first summaries of the first plurality of events based at least on content of the data objects (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters; Paragraph 26 – event summaries associated with events and/or entities; Figure 3).

With respect to claim 5, Alonso discloses the method of claim 4, wherein generating the first summaries of the first plurality of events based at least on content of the data objects comprises:
identifying data points for each of the first plurality of events based on a profile (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3);
generating the first summaries based on the data points. (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Figure 3)

With respect to claim 6, Alonso discloses the method of claim 1, wherein determining the first content items to be presented to an end user comprises determining the first content items to be presented to an end user based on a profile associate the end user (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3).

With respect to claim 7, Alonso discloses the method of claim 1 further comprising:
generating a first display comprising the first content items in the first sequence (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Figure 3); and
generating a second display comprising the second content items in the second sequence (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Figure 3).

With respect to claim 8, Alonso discloses the method of claim 1 further comprising:
obtaining a first request for the first content items from the end user (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3);
providing the first content items in the first sequence to the end user in response to the first request (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3);
obtaining a second request for the second content items from the end user (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3); and
providing the second content items in the second sequence to the end user in response to the second request (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3).

With respect to claim 9, Alonso discloses the method of claim 1, wherein the first content items and the second content items each comprise text-based summaries, graphs, or images (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraph 26 – event summaries associated with events and/or entities, textual social media entries; Figure 3).

With respect to claim 10, Alonso discloses a computer apparatus comprising:
one or more non-transitory computer readable storage media (Alonso: Paragraphs 46 and 50; Figures 9 and 10);
a processing system operatively coupled to the one or more non-transitory computer readable storage media (Alonso: Paragraphs 46 and 50; Figures 9 and 10); and
program instructions stored on the one or more non-transitory computer readable storage media to manage content items for end users that, when read and executed by the processing system, direct the processing system (Alonso: Paragraphs 46 and 50; Figures 9 and 10) to at least:
determining first content items to be presented to an end user (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3);
determining a first sequence for the first content items( Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3);
monitoring user interactions with one or more secondary services (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3);
determining content of interest for the end user based on the user interactions (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3);
determining second content items to be presented to the end user based on the content of interest (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3); and
determining a second sequence for the second content items based on the content of interest (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3).

With respect to claim 11, Alonso discloses the computer apparatus of claim 10, wherein the user interactions comprise voice and text communications using the one or more secondary services (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraph 26 – event summaries associated with events and/or entities, textual social media entries; Figure 3).

With respect to claim 12, Alonso discloses the computer apparatus of claim 10, wherein the first content items comprise first summaries of a first plurality of events, and wherein the second content items comprise second summaries of a second plurality of events (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters; Paragraph 26 – event summaries associated with events and/or entities; Figure 3).

With respect to claim 13, Alonso discloses the computer apparatus of claim 12, wherein generating the first summaries of the first plurality of events based on content of the data objects comprises:
obtaining data objects from a plurality of data sources (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3);
generating the first summaries of the first plurality of events based at least on content of the data objects (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters; Paragraph 26 – event summaries associated with events and/or entities; Figure 3).

With respect to claim 14, Alonso discloses the computer apparatus of claim 13, wherein generating the first summaries of the first plurality of events based at least on content of the data objects comprises:
identifying data points for each of the first plurality of events based on a profile (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3);
generating the first summaries based on the data points. (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Figure 3)

With respect to claim 15, Alonso discloses the computer apparatus of claim 10, wherein determining the first content items to be presented to an end user comprises determining the first content items to be presented to an end user based on a profile associate the end user (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3).

With respect to claim 16, Alonso discloses the computer apparatus of claim 10, wherein the program instructions further direct the processing system to:
generating a first display comprising the first content items in the first sequence (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Figure 3); and
generating a second display comprising the second content items in the second sequence (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Figure 3).

With respect to claim 17, Alonso discloses the computer apparatus of claim 10, wherein the program instructions further direct the processing system to:
obtaining a first request for the first content items from the end user (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3);
providing the first content items in the first sequence to the end user in response to the first request (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3);
obtaining a second request for the second content items from the end user (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3); and
providing the second content items in the second sequence to the end user in response to the second request (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 29 – user specifying interest and filter criteria for content selection; Figure 3).

With respect to claim 18, Alonso discloses the computer apparatus of claim 10, wherein the first content items and the second content items each comprise text-based summaries, graphs, or images (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraph 26 – event summaries associated with events and/or entities, textual social media entries; Figure 3).

With respect to claim 19, Alonso discloses an apparatus comprising:
one or more non-transitory computer readable storage media (Alonso: Paragraphs 46 and 50; Figures 9 and 10); and
program instructions stored on the one or more non-transitory computer readable storage media to manage content items for end users that, when read and executed by a processing system, direct the processing system (Alonso: Paragraphs 46 and 50; Figures 9 and 10) to at least:
determining first content items to be presented to an end user (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3);
determining a first sequence for the first content items( Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3);
monitoring user interactions with one or more secondary services (Alonso: Paragraphs 1 and 3 – users post and share information through various social networking services such as social network, microblog, search engine service etc.; Paragraphs 31 and 41 – evaluate user profile to identify user interests based on user interaction with social networking services, using identified user interest in the profile to populate information; Figure 3);
determining content of interest for the end user based on the user interactions (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3);
determining second content items to be presented to the end user based on the content of interest (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3); and
determining a second sequence for the second content items based on the content of interest (Alonso: Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries; Paragraph 26 – event summaries associated with events and/or entities; Paragraph 45 – sort and filter event summaries; Figure 3).

With respect to claim 20, Alonso discloses the apparatus of claim 19, wherein the program instructions further direct the processing system:
generating a first display comprising the first content items in the first sequence (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Figure 3); and
generating a second display comprising the second content items in the second sequence (Alonso: Paragraphs 4 and 5 – identify first set of social media data for user tied to first topic cluster; Paragraphs 5 and 6 – identify second set of social media data for user tied to second topic cluster; Paragraph 8 – generate event summaries for topic clusters, timeslots populated with event summaries, event summaries filtered based on interest to user; Paragraph 26 – event summaries associated with events and/or entities; Figure 3).














Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
June 18, 2021
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164